One who claims a debt, or money, or effects in the hands of a garnishee, as against the plaintiff in garnishment, *Page 411 
under the provisions of sections 4328 and 4329 of the Code, must allege and prove that he has a valid claim thereto. Clark v. Few, 62 Ala. 243. And when he claims as a transferee of the defendant in garnishment, he must show a transfer before the service of the garnishment. Winslow v. Bracken, 57 Ala. 368; Camp v. Hatter, 11 Ala. 151; Scott v. Stallsworth, 12 Ala. 25.
On the evidence shown by the record, the burden was upon the claimant bank to show that it discounted the draft and acquired a title to its proceeds at an hour of the day on May 4, 1917, which was anterior to the hour at which, on the same day, the writ of garnishment was served on the Huntsville Bank.
We have no judicial knowledge as to banking hours in Nashville, which may have extended to 4 o'clock p. m. But, even if we could assume that the discounting transaction occurred before 2 o'clock p. m., there would still be an absence of evidence to show that this was prior to the service of the garnishment at some time after 12 o'clock m. Obviously, the one may have occurred about 2 o'clock p. m., and the other about 12:05 o'clock p. m., and the question of priority is one of pure conjecture, unaided by any tendency of the evidence.
It is not enough for one who has the burden of proving a fact to show merely that it may have been. He must go further and furnish some logical basis for the inference that it was or is. Southworth v. Shea, 131 Ala. 419, 421, 30 So. 774; Mobile L. R. Co. v. Roberts, 192 Ala. 486, 488, 68 So. 815.
From this view of the case it results that the trial judge properly gave the general affirmative charge for the plaintiff, and the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.